77 N.Y.2d 983 (1991)
In the Matter of Village of Hudson Falls et al., Appellants,
v.
New York State Department of Environmental Conservation et al., Respondents, and Counties of Warren and Washington Industrial Development Agency et al., Intervenors-Respondents.
Court of Appeals of the State of New York.
Argued March 19, 1991.
Decided May 9, 1991.
Lewis B. Oliver and Harriet B. Oliver for appellants.
Robert Abrams, Attorney-General (Francis J. Keehan, O. Peter Sherwood,
Peter H. Schiff and Douglas H. Ward, of counsel), for respondents.
Benjamin R. Pratt, Jr., and Jeffrey J. Friedland for intervenors-respondents.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed, with costs, for the reasons stated in the opinion by Justice Leonard A. Weiss at the Appellate Division (158 AD2d 24).